DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .


Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Specification Objection
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

5.	Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of 
Claim 1 of prior U.S. Patent No. US 11,151,947 B2. 

The following is comparing claim 1 of this application with claim 1 of U.S. Patent No. US 11,151,947 B2.
Claim 1 of this application
Claim 1 of U.S. Patent No. US 11,151,947 B2    
An organic light emitting display device comprising: 
An organic light emitting display device comprising:
pixels at crossing regions of scan lines, control lines, and data lines; 
pixels at crossing regions of scan lines, control lines, and data lines;
a data driver configured to supply data signals to the data lines;
a data driver configured to supply data signals to the data lines;
a compensator configured to extract compensation information of the pixels in a sensing period and configured to generate second data by changing a bit of first data input from the outside using the compensation information,
a compensator configured to extract compensation information of the pixels in a sensing period and configured to generate second data by changing a bit of first data input from the outside using the compensation information,
wherein each of the pixels comprises: an organic light emitting diode; a first transistor configured to control an amount of a current that flows from a first power source to a second power source via the organic light emitting diode in response to a voltage of a first node; a second transistor connected between the data driver and the first node and configured to turn on when a scan signal is supplied to a scan line; a third transistor connected between the compensator and an anode electrode of the organic light emitting diode and configured to turn on when a control signal is supplied to a control line, the control signal being offset in time from the scan signal during the sensing period; and a storage capacitor having one end having an electrically same node with the first node and another end having an electrically same node with the anode electrode of the organic light emitting diode, and
wherein each of the pixels comprises: an organic light emitting diode; a first transistor configured to control an amount of a current that flows from a 
first power source to a second power source via the organic light emitting diode in response to a voltage of a first node; a second transistor connected between the data driver and the first node and configured to turn on when a scan signal is supplied to a scan line; a third transistor connected between 
the compensator and an anode electrode of the organic light emitting diode and configured to turn on when a control signal is supplied to a control line, the control signal being offset in 
time from the scan signal during the sensing period; and a 
storage capacitor having one 
end having an electrically same node with the first node and another end having an electrically same node with the anode electrode of the organic light emitting diode, and 
wherein the compensation information comprises at least one of deviation information of the first transistor and deterioration information of the organic light emitting diode. 
wherein the compensation information comprises at least one of deviation information of the first transistor and deterioration information of the organic light emitting diode.


This is a statutory double patenting rejection.


 Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (U.S. Pub. No. US 2010/0079361 A1) is cited to teach a display device and a driving method thereof that may compensate a threshold voltage of a thin film transistor.
Choi (U.S. Pub. No. US 2014/0146028 A1) is cited to teach a pixel circuit corresponding to a digital driving method to provide a display device appropriate to high integration and high resolution while controlling a driving transistor of a pixel of the display device to be operated in a saturation area, thereby increasing display quality that equals to display quality of an analog driving method.

Inquiry

7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KWANG-SU YANG/
Primary Examiner, Art Unit 2691